MEMORANDUM **
Martin Rodriguez appeals his guilty-plea convictions and 78-month sentences for conspiracy to illegally possess pseu*671doephedrine, in violation of 21 U.S.C. §§ 841(d)(2), 846, and conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Rodriguez has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Rodriguez has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief in these direct appeals. Counsel’s motion to withdraw is GRANTED and the district court’s judgments are AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.